0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ131ÿ5ofÿ11ÿ55



                                                              4/1/2021
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ132ÿ7ofÿ11ÿ55
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ133ÿofÿ11ÿ55
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ134ÿofÿ!11ÿ55
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ135ÿofÿ11ÿ55
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ136ÿofÿ!11ÿ55
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ137ÿofÿ11ÿ55
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ138ÿofÿ11ÿ55
01Case
   23ÿ561:20-cv-08358-ALC-JLC
        789 98  9090ÿÿÿDocument
                                3ÿ51895ÿÿÿFiled
                                               3ÿ04/01/21
                                                     87575ÿÿÿPage
                                                                13ÿ958ofÿ11ÿ55
5678ÿ1:20-cv-08358-ALC-JLC
Case     55ÿÿÿ8ÿ18ÿFiled
                            Document      ÿÿ8!04/01/21
                                                 ÿ "" ÿPage
                                                         ÿÿ#6$810ÿ%ÿof&ÿ11



       0123124
0123ÿ51:20-cv-08358-ALC-JLC
 Case 6789 98  9090ÿÿÿ 3ÿ518
                            Document 95ÿÿFiled
                                          ÿ304/01/21
                                                ÿ87575ÿÿPage
                                                           ÿ1311ÿ55ofÿ11ÿ55




    April 1, 2021
    New York, NY
                                        Hon. Andrew L. Carter, Jr.
                                        United States District Judge
